Slidell, O. J.
(Voorhies, J., absent.)
The suit presents a contest respecting the title of real estate, and resulted in the court below in a decree adverse to the succession of McDonogh. We think the exception pleaded by the executors and reiterated in their answer, that they were without capacity to stand in judgment alone in this controversy, should have been sustained. The universal legatees of McDonogh, should have been made parties with them. C. P. 123.
Judgment reversed, cost of appeal to be paid by plaintiff, and cause remanded, with leave to make the universal legatees of McDonogh parties.